DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restriction
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claims 9,  11-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, in the embodiment wherein the “cyclodextrin and the thermoplastic resin are without a linking group”, it is unclear whether the cyclodextrin and the thermoplastic resin are bound or unbound.  If unbound, it is unclear how a composition obtained by combining (A) a polyamide and (B) a polyamide-modified cyclodextrin whereby the polyamide and cyclodextrin are unbound, distinguishes over a composition obtained by combining (A) a polyamide and (B) a cyclodextrin that has been pre-combined with a minor portion of the total amount of polyamide (A).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0197528 (Wood).
Wood discloses a resin composition comprising: 
(a) a thermoplastic polymer inclusive of a polyamide (meets Applicants’ polyamide (A));
(b) a functionalized polymer comprising a cyclodextrin group covalently bonded to a polymer inclusive of a polyamide or polyester (meets Applicants’ cyclodextrin (B) modified with a polyamide or polyester); and
(c) a carbon particle (not precluded from present claims),
wherein the cyclodextrin is substantially free of a compound in the central pore of the cyclodextrin ring (reasonably meets Applicants’ “does not include polyrotaxane” limitation) (e.g., abstract, [0115] examples, claims 118-175).  
meets Applicants’ cyclodextrin (B) modified with a polyester) and (c) carbon particles (not precluded from present claims), wherein the PET (a) and the cyclodextrin-coated PET (b) are used in a 1:10 ratio (falls within Applicants’ relative amounts of polyamide (A) and modified cyclodextrin (B)), differs from the present claims in that the thermoplastic polymer (a) is a polyester as opposed to a polyamide.  Inasmuch as Wood clearly discloses polyamides as viable thermoplastic polymer (a) alternatives to the exemplified polyester (e.g., claim 128), it would have been within the purview of Wood’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a polyamide in place of the exemplified polyester as the thermoplastic polymer (a) with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claims 11 and 13, Wood’s cyclodextrin-functionalized polymer (b) includes  polyamide and polyester polymers (e.g., claim 131). Wood’s generic recitation of polyamide and polyester polymers implicitly includes aliphatic materials thereof.  Accordingly,  It would have been within the purview of one having ordinary skill in the art to select an aliphatic polyamide or aliphatic polyester with the reasonable expectation of success.
As to claim 12, Wood exemplifies a β- cyclodextrin.
As to claims 15 and 16, Wood discloses molded articles obtained by melt blending the components (e.g., claim 162).
Claims 9, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/115211 A1 (Ozawa) machine translation and partial translation of [0054].
Ozawa discloses a resin composition comprising: 
(a) 99 to 1 wt.% of a cyclodextrin-containing polyester (meets Applicants’ cyclodextrin (B) modified with a polyester); and
 (b) 1 to 99 wt.% of a thermoplastic polymer inclusive of a polyamide (meets Applicants’ polyamide (A)),
(e.g., [0050], [0053-0055], [0061], [0132], examples, claims).  To the extent the cyclodextrin, via a hydroxyl group, is bonded to the terminal group of the polyester [0016], it is reasonably believed that a polyrotaxane is not obtained (meets Applicants’ “does not include polyrotaxane” limitation.
Ozawa’s working examples 13, 15 and 16 (Table 2) differ from the present claims in that the thermoplastic polymer (b) is a polyester as opposed to a polyamide.  Inasmuch as Ozawa clearly teaches polyamides as viable thermoplastic polymer (b) alternatives to the exemplified polyesters (e.g., [0061]), it would have been within the purview of Ozawa’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a polyamide in place of the exemplified polyesters as the thermoplastic polymer (b) with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claims 11 and 13, Ozawa exemplifies a cyclodextrin-containing aliphatic polyester.  Ozawa discloses, and renders obvious to one having ordinary skill in the art, 
As to claim 15, Ozawa discloses molded products.
As to claim 16, Ozawa discloses melt extrusion as a viable method of mixing the components (e.g., [0070]).
 				Response to Arguments
Applicant’s arguments and amendments filed December 14, 2021 have been fully considered and are persuasive.  The 35 USC 102 rejection over WO 2016/167247 has been withdrawn because the present claims have been amended to preclude polyrotaxanes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANA L. WOODWARD/                                                                            Primary Examiner, Art Unit 1765